DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/2021 has been entered.
Acknowledgment 
Claims 1, 3-8 are amended and field on 4/22/2021.
 Claims 9-10 are newly added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 9 recites the limitation "the polymer forming the microneedle consists of hyaluronic acid or a salt thereof, optionally with one or more polymers selected from the group consisting of sodium carboxymethyl cellulose (CMC), a vinylpyrrolidone-vinyl acetate copolymer, polyvinyl alcohol, polyvinylpyrrolidone, and a saccharid" in line 1-5.  The phrase “consisting of” is closed-ended and excludes any element. For example, “consists of X, Y, and Z”, then the invention has only includes elements X, Y, and Z.  The term “optionally” makes the claim indefinite as it is not clear whether the limitation after optionally is positively recited or not. Also, the “a salt” should read as “the salt” as it is referring to the limitation in line 5 of claim 1.
Note: for the purpose of examination, the examiner will interpret that limitation consist of one or more of hyaluronic acid, a salt thereof, or one or more polymers selected from the group consisting of sodium carboxymethyl cellulose (CMC), a vinylpyrrolidone-vinyl acetate copolymer, polyvinyl alcohol, polyvinylpyrrolidone, and a saccharid. Also, claim 10 is depend on claim 9 so the same interpretation is used. 
Claim 10 is rejected by virtue of dependency on claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4,6, 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Falo, JR, et al. (US. 20110098651A1)(“Falo”).
Re claim 1, Falo discloses a dissolvable microneedle (abstract, ¶0003) having the following features: a tip diameter of the microneedle being 20 micro m or smaller (Figs.7a-b, Fig. 20, the diameters of the tip ¶0076); and an aspect ratio of the microneedle being 1-5 (the ratio of the height to the bottom side, Fig. 4 has the measurement scale strip located in the right bottom of the figures, see the annotated Fig. 4 of Falo below, so the aspect ratio fall in the range 1-5, which approximately 2), wherein the microneedle comprises hyaluronic acid or a salt thereof as a polymer forming the microneedle (CMC material, ¶0088), wherein the compressive yield strength of the microneedle is 10 kN/cm2 or higher (¶0088, CMC has strength and elastic yield around 173 MPa = 17.3 kN/cm2, and 10.8 GPa= 1080 kN/cm2 , wherein Pa= 1N/m2 = 0.0001 N/cm2  = 10-7 kN/cm2,  Fig. 12), and wherein the microneedle is dissolved in a perforated skin when used (¶0009).

    PNG
    media_image1.png
    472
    528
    media_image1.png
    Greyscale

Annotated Fig. 4 of Falo
Re claim 3, Falo discloses wherein the tip diameter of the microneedle is from 5 Micro m to 20 Micro m (¶0076, from 5 to 10 Micro m) and the aspect ratio of the microneedle is 1.5-3, Fig. 4 has the measurement scale strip located in the right bottom of the figures, see the annotated Fig. 4 of Falo below, so the aspect ratio fall in the range 1-5, which approximately 2).  
Re claim 4, Falo discloses wherein the compressive yield strength of the microneedle is from 20 kN/cm2 to 1,500 kN/cm2 (¶0088, CMC has strength and elastic yield around 173 MPa = 17.3 kN/cm2, and 10.8 GPa= 1080 kN/cm2, wherein Pa= 1N/m2 = 0.0001 N/cm2  = 10-7 kN/cm2,  Fig. 12). 
Re claim 6, Falo discloses a microneedle patch comprising two or more of the dissolvable microneedle according to claim 1 (Fig. 3, Fig. 9) and a support holding the microneedle (the base holding see Fig. 3, Fig. 9). 
Re claim 9, Falo discloses wherein the polymer forming the microneedle consists of hyaluronic acid or a salt thereof, optionally with one or more polymers selected from the group consisting of sodium carboxymethyl cellulose (CMC), a vinylpyrrolidone-vinyl acetate copolymer, polyvinyl alcohol, polyvinylpyrrolidone, and a saccharide (¶0154, ¶0073). 
Re claim 10, Falo discloses wherein the polymer forming the microneedle consists of hyaluronic acid or a salt thereof (¶0073), CMC (¶0073), and a saccharide.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falo, JR, et al. (US. 20110098651A1)(“Falo1”) in view of Falo, JR, et al. (US. 20160271381A1)(“Falo2”).
Re claim 5, Falo fails to disclose wherein the microneedle further comprises a saccharide.  
However, Falo2 discloses a microneedle that may include saccharides (CMC, ¶0350, ¶0352, Fig. 1 has the microneedle dimension, ¶00169 the strength of the microneedle).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the material of Falo to include saccharide so that the microneedle further comprises a saccharide as taught by Falo2 for the purpose of using the desired bioactive material for the suitable disease (Falo2, ¶00352).
Re claim 7, Falo fails to disclose a microneedle and wherein a length of the microneedle over the distance between the microneedles results in a fraction that is greater than 0.1 and equal to or smaller than 2. 
However, Falo2 discloses a microneedle that may include saccharides (CMC, ¶0350, ¶0352, Fig. 1 has the microneedle dimension, ¶00169 the strength of the microneedle) a  and microneedle (Fig. 1, Fig. 2) and wherein a length of the microneedle (Fig. 1, 771 micro m) over the distance between the microneedles (Fig. 2, 6.05 mm divide 10 = 605 micro m) results in a fraction that is greater than 0.1 and equal to or smaller than 2 (771/604 =1.27).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the material of Falo so that a length of the microneedle over the distance between the microneedles results in a fraction that is greater than 0.1 and equal to or smaller than as taught by Falo2 for the purpose of using the desired dimension and size of the microneedle (Falo2, ¶0074, Figs.1-2).
 Re claim 8, Falo fails to disclose wherein the length of the microneedle over the distance between the microneedles results in a fraction that is 0.5-2.  
However, Falo2 discloses a microneedle that may include saccharides (CMC, ¶0350, ¶0352, Fig. 1 has the microneedle dimension, ¶00169 the strength of the microneedle) a  and microneedle (Fig. 1, Fig. 2) and wherein a length of the microneedle (Fig. 1, 771 micro m) over the distance between the microneedles (Fig. 2, 6.05 mm divide 10 = 605 micro m) results in a fraction that is greater than 0.1 and equal to or smaller than 2 (771/604 =1.27).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the material of Falo so that the length of the microneedle over the distance between the microneedles results in a fraction that is 0.5-2 as taught by Falo2 for the purpose of using the desired dimension and size of the microneedle (Falo2, ¶0074, Figs.1-2).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 filed on have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                 

/Lauren P Farrar/Primary Examiner, Art Unit 3783